DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending. Claims 1, 2, 5, 6, 15, and 16 were amended. 


Response to Arguments
The rejections of the Non-Final office action mailed 10/27/21 have been overcome
by the applicant's amendments, arguments and the Examiner's amendment. With regard to the provisional Double Patenting rejection, the rejection is withdrawn in view of applicant’s amendments and arguments distinguishing Henderson, US Patent Application Publication No. 2013/0027407 over the amended claims. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wil McCarthy on 2/28/2022.
The application has been amended as follows: 

19. (Cancelled).

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Henderson, et al. US Patent Application Publication No. 2013/0027407 teaches fluid dynamics Navier-Stokes simulation for animation artists to create special effects including smoke, fire, and dust for animation scenes. Henderson teaches using input volumetric data for animating fireballs, flames, and other explosions using a divergent control field (Fig. 4, [0033, 0051, 0067]).
K.M. Pang et al., "Light-Duty Diesel Engine Modelling with Integrated Detailed Chemistry in 3-D CFD Study," teaches analysis of combustion in a diesel fuel engine. As part of the analysis, Pang teaches that a commercial chemical software package CHEMKIN may be used to determine the mole fractions of and nitrogen monoxide and soot to improve simulations of fluid flow in diesel engines (Fig. 6, p. 268 column 2 paragraph 2). 
Lischinski et al., US Patent No. 7,479,963 teaches animating a more natural smoke behavior by blurring portions of the combustion event using convolution kernels (Abstract, columns 7 line 38 – column 8 line 47).
However, these references taken either together or in combination with the prior art of record fail to disclose instructions, including:
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/             Examiner, Art Unit 2148